DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 8-10, 13, 15, 17-18, 21 and 23 are rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings (U.S. 2007/0267026 A1), in view of Paxton (U.S. 3,417,912 A) and Koh (U.S. 2012/0042482 A1).
With regard to claim 8, Grant-Jennings discloses a kit (Grant-Jennings, 38,, Fig. 2) capable of storing of medical equipment, the kit comprising: a first closure device (Grant-Jennings, 52 Left, Fig. 4A; ¶ 30) capable of going around and securing the bag closed with the item of medical equipment in a dirty state within the bag, the closure device being single use; and a second closure device (Grant-Jennings, 52 Right, Fig. 4A; ¶ 30) capable of going around and securing the bag closed with the item of medical equipment in a clean state within the bag, the closure device being single use (it is well known in the art that twist-ties are a very inexpensive commodity, such that throwing the 
Grant-Jennings does not disclose a bag made from a flexible plastics material; wherein the first closure device has a distinguishing means and an identification means, the second closure device has a distinguishing means and an identification means, the distinguishing means of the first and second closure devices are different.
Paxton teaches a bag made transparent flexible bag, made of suitable sheet plastic material (Paxton; C1:L11-12).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the flexible plastic bag as taught by Paxton to modify the invention of Grant-Jennings so that a checker can readily see through the, transparent plastic bag and accurately identify all the items of merchandise contained therein so a true account can be made of the merchandise delivered to the customer by the checker (Paxton; C4:L28-32).
Koh teaches a security seal (Koh, 10, Fig. 1) wherein each security seal has a tag (Koh, 16, Fig. 8) wherein the tag of each security seal has an area (Koh, 34, Fig. 9B) that can be marked with indicia or other types of markings in various ways (Koh; ¶ 70) therefore two different security seals could be used, one for the first closure device, and one for the second closure device, wherein both the first and second closure devices have a distinguishing means and an identification means, the distinguishing means of the first and second closure devices are different (Koh; ¶ 70).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal with a tag for indicia as taught by Koh 
With regard to claim 9, Grant-Jennings-Paxton-Koh as applied to claim 8 above discloses the claimed invention.
Further, Koh teaches wherein the identification means of the first and second closure devices are interrelated (Koh, the two closure devices are the exact same type security seals the only difference being the different indicia on each of their tags).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh in order to provide a cost-effective and easy-to-use security seal since plastic is used for the strap portion rather than expensive metal straps (Koh; ¶ 07).
With regard to claim 10, Grant-Jennings-Paxton-Koh as applied to claim 8 above discloses the claimed invention.
Further, Koh teaches wherein the first and second closure devices are cable ties (Koh teaches security seals but by using the art of equivalents security seals work the same way as cable ties, in that they both can be used for tamper proof items or closing the end of a plastic bag).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh since there are no complicated installation procedures for installing the security seal (Koh; ¶ 07).

Further, Koh teaches wherein the distinguishing means comprises lettering on a part of each of the first and second closure devices (Koh; ¶ 70).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh in order to provide a means by which attempted unauthorized access or tampering would be immediately evident and irreversible (Koh; ¶07).
With regard to claim 15, Grant-Jennings discloses an assembly (Grant-Jennings, 38, Fig. 2), the assembly comprising: first and second closure devices capable of securing the bag closed (Grant-Jennings, 52, Fig. 4A; ¶ 30), the closure devices being single use (it is well known in the art that twist-ties are a very inexpensive commodity, such that throwing the second closure device away and replacing it with the first closure device is an easy choice to make), and a piece of medical equipment contained within the bag (Grant-Jennings, 16, Fig. 3), wherein the first closure device is secured around the bag to seal the bag closed when the piece of medical equipment is in a dirty state, wherein the second closure device is secured around the bag to seal the bag closed when the piece of medical equipment is in a clean state. 
Grant-Jennings does not disclose a bag made from a flexible plastics material or wherein the closure devices are characterized in that the closure devices each has a distinguishing means and an identification means, the distinguishing means of the first and second closure devices are different. 

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the flexible plastic bag as taught by Paxton to modify the invention of Grant-Jennings so that a checker can readily see through the, transparent plastic bag and accurately identify all the items of merchandise contained therein so a true account can be made of the merchandise delivered to the customer by the checker (Paxton; C4:L28-32).
Koh teaches a security seal (Koh, 10, Fig. 1) wherein each security seal has a tag (Koh, 16, Fig. 8) wherein the tag of each security seal has an area (Koh, 34, Fig. 9B) that can be marked with indicia or other types of markings in various ways (Koh; ¶ 70) therefore two different security seals could be used, one for the first closure device and one for the second closure device, wherein both the first and second closure devices have a distinguishing means and an identification means, the distinguishing means of the first and second closure devices are different (Koh; ¶ 70).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal with a tag for indicia as taught by Koh to modify the invention of Grant-Jennings in order to allow the security seal to be additionally used for tracking purposes, thus avoiding the need to provide multiple devices for security and tracking purposes (Koh; ¶ 26). 
With regard to claim 17, Grant-Jennings-Paxton-Koh as applied to claim 15 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh in order to provide a cost-effective and easy-to-use security seal since plastic is used for the strap portion rather than expensive metal straps (Koh; ¶ 07).
With regard to claim 18, Grant-Jennings-Paxton-Koh as applied to claim 15 above discloses the claimed invention.
Further, Koh teaches wherein the first and second closure devices are cable ties (Koh teaches security seals but by using the art of equivalents security seals work the same way as cable ties that can be used for tamper proof items or closing the end of a plastic bag).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal as taught by Koh to modify the invention of Grant-Jennings-Paxton-Koh since there are no complicated installation procedures for installing the security seal (Koh; ¶ 07).
With regard to claim 21, Grant-Jennings-Paxton-Koh as applied to claim 15 above discloses the claimed invention.
Further, Koh teaches wherein the distinguishing means comprises lettering on a part of each of the first and second closure devices (Koh; ¶ 70).

With regard to claim 23, Grant-Jennings discloses a kit (Grant-Jennings, 38,, Fig. 2) capable of storing of medical equipment, the kit comprising: a bag having a single opening (46, Fig. 2), a first closure device (Grant-Jennings, 52 Left, Fig. 4A; ¶ 30) capable of, in use, encircling the bag and closing the single opening with the item of medical equipment in a dirty state and disposed within the bag; and a second closure device (Grant-Jennings, 52 Right, Fig. 4A; ¶ 30) capable of, in use, encircling the bag and closing the single opening with the item of medical equipment in a clean state disposed within the bag wherein each of the first closure device and the second closure device is capable of being arranged in an open state and a closed state; wherein each of the first closure device and the second closure device is capable of transitioning from the open state to the closed state when closing the single opening of the bag; wherein each of the first closure device and the second closure device is capable of preventing transition from the closed state to the open state; 
Grant-Jennings does not disclose a bag made from a flexible plastics material; 
wherein each of the first closure device and the second closure device has an identifier configured to identify the item of medical equipment disposed within the bag; wherein the first closure device includes a first status indicator, the first status indicator indicating that the item of medical equipment is in the dirty state; and wherein the second closure 
Paxton teaches a bag made transparent flexible bag, made of suitable sheet plastic material (Paxton; C1:L11-12).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the flexible plastic bag as taught by Paxton to modify the invention of Grant-Jennings so that a checker can readily see through the, transparent plastic bag and accurately identify all the items of merchandise contained therein so a true account can be made of the merchandise delivered to the customer by the checker (Paxton; C4:L28-32).
Koh teaches a security seal (Koh, 10, Fig. 1) wherein each security seal has a tag (Koh, 16, Fig. 8) wherein each of the first closure device and the second closure device has an identifier (a single security seal can be duplicated, see MPEP § 2144.04(VI)(B)) capable of identifying the item of medical equipment disposed within the bag; wherein the first closure device includes a first status indicator (Koh; ¶ 70), the first status indicator capable of indicating that the item of medical equipment is in the dirty state; and wherein the second closure device includes a second status indicator (Koh; ¶ 70), the second status indicator capable of indicating that the item of medical equipment is in the clean state. 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the security seal with a tag for indicia as taught by Koh to modify the invention of Grant-Jennings in order to allow the security seal to be .

Claims 11 and 19 are rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings, in view of Paxton and Koh as applied to claims 10 and 18 above in further view of Liang (U.S. 9,038,246 B2).
With regard to claims 11 and 19, Grant-Jennings-Paxton-Koh as applied to claims 10 and 18 above discloses the claimed invention.
Grant-Jennings-Paxton-Koh does not disclose wherein the cable ties each include a tab portion, the tab portion being arranged such that, in use, a force applied to the tab portion breaks the cable tie.
Liang teaches a cable tie (Liang, 100, Fig. 1) with a tab portion (Liang, 130, Fig. 1) and while not expressly teaching that a force on the tab breaks the cable tie Liang teaches that to remove the cable tie it must be cut or broken (Liang; C13:L59-60) wherein there is nothing taught in Liang that discloses that the cable tie can’t be broken at the tab.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the cable tie as taught by Liang to modify the invention of Grant-Jennings-Paxton-Koh in order to secure the opening of the flexible plastic bag especially when the medical equipment is in a clean state.

s 12 and 20 are rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings, in view of Paxton and Koh as applied to claims 8 and 15 above in further view of McNamara et al. (U.S. 2010/0239190 A1).
With regard to claims 12 and 20, Grant-Jennings-Paxton-Koh discloses the claimed invention.
Grant-Jennings-Paxton-Koh does not disclose wherein the bag has a rectangular base.
McNamara teaches a bag (McNamara, 12, Fig. 5) wherein the bag has a rectangular base (McNamara, Fig. 5; ¶ 70:L9-15).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the bag with the rectangular base as taught by McNamara to modify the invention of Grant-Jennings-Paxton-Koh in order to protect the bag from tearing while storing angular property or property with sharp edges (McNamara; ¶ 70:L3-4).

Claims 14 and 22 are rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings, in view of Paxton and Koh as applied to claims 8 and 15 above in further view of Reshamwala (U.S. 2008/0058736 A1)
With regard to claims 14 and 22, Grant-Jennings, in view of Paxton and Koh as applied to claims 8 and 22 above discloses the claimed invention. 
Grant-Jennings-Paxton-Koh does not disclose wherein the kit/assembly further comprises a sheet of absorbent material positioned in the bag for absorbing moisture from the piece of medical equipment.
 wherein the kit/assembly further comprises a sheet of absorbent material (Reshamwala, 30, Fig. 1; ¶ 25:L3-9) positioned in the bag and being capable of absorbing moisture from a piece of medical equipment.
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the kit/assembly with absorbing material as taught by Reshamwala to modify the invention of Grant-Jennings-Paxton-Koh to provide a waste disposal kit for the collection and disposal of medical wastes (Reshamwala; ¶ 08:L1-2).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grant-Jennings, in view of Paxton and Koh as applied above in claim 15 above in further view of Parker et al. (U.S. 8,747,739 B2).
With regard to claim 16, Grant-Jennings-Paxton-Koh as applied in claim 15 above discloses the claimed invention.
Grant-Jennings-Paxton-Koh does not disclose wherein the piece of medical equipment comprises an endoscope.
Parker teaches an assembly (Parker, 11, Fig. 1) wherein a piece of medical equipment comprises an endoscope (Parker, 10, Fig. 1; Abstract; L2).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the assembly with the endoscope as taught by Parker to modify the invention of Grant-Jennings-Paxton-Koh to ensure that removal of a selected article of medical equipment from its sealed chamber does not .

Claim 24 is rejected under 35 U.S.C. 103(a) as being un-patentable over Grant-Jennings, in view of Paxton and Koh as applied to claim 23 above in further view of Kubota et al. (U.S. 2001/0004055 A1).
With regard to claim 24, Grant-Jennings-Paxton-Koh as applied in claim 23 above discloses the claimed invention.
Grant-Jennings-Paxton-Koh does not disclose wherein, prior to use, the first closure device and the second closure device are integrally formed as a single structure; and wherein, prior to use, the first closure device and the second closure device are configured to separate from each other by breaking a joint.
Kubota teaches a first and second closure device (1, Fig. 1) wherein, prior to use, the first closure device and the second closure device are integrally formed as a single structure (Both part of 10, Fig. 1); and wherein, prior to use, the first closure device and the second closure device are capable of being separated from each other by breaking a joint.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the integrally formed closure devices as taught by Kubota to modify the invention of Grant-Jennings-Paxton-Koh in order to provide a fastener assembly that can be manually used by disassembling it easily by hands into individual fasteners and can be held in the array state without any entanglement while it is being transported or stored (¶ 20).

Response to Arguments
Applicant's arguments filed 07 June 2021 have been fully considered but they are not persuasive. 
The Applicant argued the wrong set of figures and paragraphs.  The Applicant argued using figure 3; paragraphs 27-28 and 31, whereas the Examiner used figure 4A and paragraph 30 to make the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735